Order entered May 31, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00022-CV

                       IN RE: DERICK DEWAYNE EVANS, Relator

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-1193

                                           ORDER
       We DENY relator’s motion for rehearing.             On the Court’s own motion, we

WITHDRAW our opinion of February 13, 2013, and VACATE our order of the same date.


       Based on our opinion of today’s date, we DENY relator’s petition for mandamus. We

ORDER that relator bear the costs of this original proceeding.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE